 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   MAURICIO VELASQUEZ,                              Case No. 1:18-cv-00364-SAB

11                  Plaintiff,                        ORDER VACATING JUNE 12, 2019
                                                      HEARING ON DEFENDANTS’ MOTION
12          v.                                        FOR SUMMARY JUDGMENT

13   CONSTELLATION BRANDS US                          (ECF No. 18)
     OPERATIONS, INC., et al.
14
                    Defendants.
15

16          Currently before the Court is Defendants’ motion for summary judgment which is set for

17 hearing on June 12, 2019. (ECF No. 18.) The Court, having reviewed the record, finds this

18 matter suitable for decision without oral argument. See Local Rule 230(g). Accordingly, the

19 previously scheduled hearing set on June 12, 2019 will be vacated and the parties will not be
20 required to appear at that time.

21
     IT IS SO ORDERED.
22

23 Dated:     June 11, 2019
                                                      UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                  1
